Citation Nr: 0916816	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include as secondary to a service-connected head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1987 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.

This appeal was previously before the Board in April 2008 
when it was remaned for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

When this case was last before the Board, it was remanded in 
order to accord the Veteran a current VA examination, the 
purpose of which was to determine the etiology of the 
Veteran's seizure disorder.  The Board requested that the VA 
examiner specifically attempt to reconcile the determination 
made with a March 2005 private medical opinion relating the 
Veteran's seizure disorder to his October 1988 motor vehicle 
accident, and a July 2005 VA examiner's opinion negating this 
correlation.

The Veteran underwent the requested VA examination in 
November 2008.  The examination report reflects the 
examiner's opinion that the Veteran does not have a seizure 
disorder, but rather "psuedoseizures" secondary to 
depression.  Importantly, however, the examiner did not 
address the previous conflicting medical opinions as 
requested by the Board.  This should be accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the Veteran the right to 
compliance with the remand orders).  In this regard, the 
Board notes that the March 2005 private medical opinion, 
referenced in both the April 2008 Board Remand and the July 
2005 supplemental statement of the case, is not currently 
contained in the claims file. On Remand, this document should 
be located and associated with the claims file for 
appropriate consideration by the VA examiner.

Additionally, the November 2008 VA examination report 
references October 2005, August 2006, and December 2007 EEG 
studies and a December 2007 MRI, which are not of record, and 
which were apparently performed by VA.  On Remand, the RO 
should obtain updated VA treatment records, including the 
foregoing reports.  

Accordingly, the case is REMANDED for the following action:

1.	Request records of pertinent care 
(including primary, emergency room, and 
neurological) at the Cleveland VA 
facility since May 2005.  The Board is 
particularly interested in the October 
2005, August 2006, and December 2007 
EEG studies and December 2007 MRI 
apparently performed at that facility.  
All requests and any negative responses 
should be associated with the claims 
file.

2.	Locate and associate with the claims 
file the March 28, 2005 statement of 
Dr. J. referenced in the July 2005 
supplemental statement of the case.  If 
the search for this record is negative, 
that should be noted and the Veteran 
must be informed in writing.

3.	Thereafter, return the claims file to 
the November 2008 VA examiner.  If that 
examiner is not available, the claims 
file should be referred to another 
appropriate individual.  The examiner 
should review the record, including 
this Remand, in its entirety.  Such 
review should be noted in the 
examination report. 

The examiner is asked to express an 
opinion as to 1) whether the Veteran 
currently has a seizure disorder of any 
kind, and 2) whether it is more likely 
than not (e.g., likelihood greater than 
50%), at least as likely as not (e.g., 
likelihood of at least 50%), or less 
likely than not or unlikely (e.g., 
likelihood less than 50%) that any 
seizure disorder found is related to or 
had its onset during active service, 
including the October 1988 motor 
vehicle accident in which the Veteran 
incurred a head injury.  

In reaching the foregoing 
determinations, the examiner should 
specifically explain any medical 
difference between a "psuedoseizure" 
and other seizures, and attempt to 
reconcile his/her opinions with any 
contrary findings/opinions in the 
record, including the March 2005 
private medical opinion relating the 
Veteran's seizure disorder to his 
October 1988 motor vehicle accident and 
the July 2005 VA examiner's opinion 
negating this correlation.

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


